SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April, 2015 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: A copy of 2015 first quarterly report of China Petroleum & Chemical Corporation (the “Registrant”), filed by the Registrant with the Hong Kong Stock Exchange on April 29, 2015 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibilities for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a joint stock limited company incorporated in the People's Republic of China with limited liability) (Stock Code: 0386) OVERSEAS REGULATORY ANNOUNCEMENT This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. By Order of the Board China Petroleum & Chemical Corporation Huang Wensheng Vice President and Secretary to the Board of Directors Beijing, the PRC, 29 April 2015 As of the date of this announcement, directors of the Company are: Fu Chengyu*, Zhang Yaocang*, Li Chunguang#, Zhang Jianhua#, Wang Zhigang#, Cao Yaofeng*, Dai Houliang#, Liu Yun*, Chen Xiaojin+, Ma Weihua+, Jiang Xiaoming+, Andrew Y. Yan+, Bao Guoming+. # Executive Director * Non-executive Director + Independent Non-executive Director The First Quarterly Report for 2015 China Petroleum & Chemical Corporation The First Quarterly Report for 2015 29 April, 2015 Beijing, China 1 The First Quarterly Report for 2015 1 Important notice The Board of Directors, the Supervisory Board of China Petroleum & Chemical Corporation ("Sinopec Corp." or the "Company") and its directors, supervisors and senior management warrant that there are no material omissions, misrepresentations or misleading statements contained in this report and severally and jointly accept full responsibility for the authenticity, accuracy and completeness of the information contained in this report. The first quarterly report for 2015 (the "Quarterly Report") was approved at the 25th meeting of the Fifth Session of the Board of Directors of Sinopec Corp All the directors attended this meeting. Mr. Fu Chengyu, Chairman of the Board of Directors, Mr. Li Chunguang, Director and President, Mr. Wang Xinhua, Chief Financial Officer and Mr. Wang Dehua, Head of the Corporate Finance Department of Sinopec Corp. warrant the authenticity, accuracy and completeness of the financial statements contained in the Quarterly Report. The financial statements in the Quarterly Report were not audited. 2 The First Quarterly Report for 2015 2 Basic information of Sinopec Corp. Principal Financial Data And Indicators Principal Financial Data and Indicators Prepared in Accordance with China Accounting Standards for Business Enterprises ("ASBE") Units: RMB million As at 31 March 2015 As at 31 December 2014 Changes from the end of the preceding year to the end of the reporting period (%) Total assets ) Total equity attributable to equity shareholders of the Company In the reporting period From the beginning of the preceding year to the end of the preceding reporting period Changes over the same period of the preceding year (%) Net cash flow from operating activities ) Operating income ) Net profit attributable to equity shareholders of the Company ) Net profit attributable to equity shareholders of the Company after deducting extraordinary gain/loss items ) Weighted average return on net assets (%) percentage points ) Basic earnings per share (RMB) ) Diluted earnings per share (RMB) ) 3 The First Quarterly Report for 2015 From the beginning of the year to the end of the reporting period Extraordinary gain/loss items (gains)/losses(RMB million) Loss on disposal of non-current assets 23 Donations 8 Government grants1 ) Gain on holding and disposal of various investments (7 ) Other extraordinary income and expenses, net Subtotal ) Tax effect Total ) Equity shareholders of the Company ) Minority interests ) Note 1 Mainly includes the consumption tax rebate from outsourced naphtha for continuous production Principal financial data and indicators prepared in accordance with International Financial Reporting standards ("IFRS") Units: RMB million As at 31 March 2015 As at 31December 2014 Changes from the end of the preceding year to the end of the reporting period (%) Total assets ) Equity attributable to owners of the Company In the reporting period From the beginning of the preceding year to the end of the preceding reporting period Changes over the same period of the preceding year (%) Net cash generated from operating activities ) Operating profit ) Net profit attributable to owners of the Company ) Basic earnings per share (RMB) ) Diluted earnings per share (RMB) ) Return on net assets (%) percentage points ) 4 The First Quarterly Report for 2015 Total number of shareholders and top ten shareholders at the end of the reporting period Total number of shareholders at the end of the reporting period Total number of shareholders was 829,677, including 823,270 holders of domestic A shares and 6,407 holders of overseas H shares. Top ten shareholders (Top ten shareholders holding shares without selling restrictions) Name of shareholders Total number of shares held Percentage (%) Number of shares subject to pledge or lock-ups Nature of shareholder China Petrochemical Corporation 0 State-owned share HKSCC (Nominees) Limited 1 Unknown H share / A share 国泰君安证券股份有限公司 0 A share 卡塔尔控股有限责任公司-自有资金 0 A share 中国证券金融股份有限公司 0 A share 南方东英资产管理有限公司-南方富时中国 A50ETF 0 A share 许育瑞 0 A share 中国工商银行-上证 50 交易型开放式指数证券投资基金 0 A share 国元证券(香港)有限 公 司 - 客 户资金 (交易所) 0 A share UBS AG 0 A share Note 1 Sinopec Century Bright Capital Investment Limited, overseas wholly-owned subsidiary of China Petrochemical Corporation, holds 553,150,000 H shares, which is included in the total number of the shares held by HKSCC Nominees Limited. 5 The First Quarterly Report for 2015 Review of operating results In the first quarter of 2015, the international crude oil prices fluctuated at low level after a slide last year. Domestic gasoline and diesel prices were timely adjusted with international crude oil prices. In the first quarter, China's GDP grew by 7.0% with a stable demand for refined oil products and chemical products. Domestic apparent consumption of refined oil products grew by 4.8% over the same period last year. The Company, focusing on growth quality and profitability, strengthened reform, transformation and management. Faced with the low crude oil prices scenario, we actively adjusted operational strategies to expand markets, enhance fine management and control cost. All of these efforts contributed to stable operations of the Company. In accordance with the ASBE and IFRS, net profit attributable to equity shareholders of the Company was RMB 1.69 billion and RMB 2.17 billion respectively in the first quarter. Exploration and Production: Focusing on profitability, we strictly controlled investment, strived to reduce operating cost, optimised exploration and development activities and increased commercial yields for oil and gas. In development, we selected projects and set production targets based on oil prices trends. We meticulously developed mature fields and promoted enhanced oil recovery technologies. In natural gas development, we strengthened management of the Puguang gas field and other mature fields and maintained our fast-track momentum in construction of shale gas production capacity in Fuling. Gas development project for Phase II in Yuanba was under progress smoothly. In the first quarter, the oil and gas production of the Company reached 117.8 million barrels of oil equivalent, down by 1.0%, out of which crude oil output down by 2.0% but natural gas up by 2.1%, compared with the same period last year. Impacted by the sustained low crude oil prices, Exploration and Production Segment had an operating loss of RMB 1.23 billion. Refining: We adjusted product slate and refining utilisation rates in response to the market conditions, increasing production of refined oil products and high-value-added products for which demand was strong, such as gasoline, especially high-grade gasoline and jet fuel, further decreasing the diesel to gasoline ratio. We accelerated quality upgrading of refined oil products to increase the supply of clean fuel. We optimised crude oil procurement and resource allocation to reduce costs, including optimising types of crude oil and reinforcing inventory management. We also strengthened the integration of production and sales and improved our sales network. In the first quarter, refinery throughput and refined oil products production increased 2.4% and 5.0% respectively, among which gasoline up by 11.0%, jet fuel up by 19.8% and diesel down by 2.9% over the same period last year. After accounting for high cost crude oil inventories, Refining Segment had an operating loss of RMB 3.36 billion. Marketing and Distribution: The restructuring and reform of marketing business progressed smoothly. Capital contribution and changes of business registration were completed on schedule. We proactively explored to innovate on operational systems and mechanisms with an aim to transform from an oil products supplier into an integrated services provider. In light of changes of refined oil products demand, we adjusted marketing strategies to enhance marketing efforts on high-grade gasoline, jet fuel and the retail volume while increasing total sales volume. We fortified the advantages of network and brand by promoting integrated services at service stations and 6 The First Quarterly Report for 2015 further developed non-fuel business to provide one-stop services. In the first quarter, total sales volume of refined oil products was 46.49 million tonnes, up by 10.3% over the same period last year. Total domestic sales volume of refined oil products was 42.05 million tonnes, up by 8.7%, of which retail volume reached 28.90 million tonnes, up by 5.9% over the same period last year. Transaction of non-fuel business reached RMB 6.3 billion, up by 75.0% compared with the same period last year. After accounting for high cost oil products inventories, the operating profit of Marketing and Distribution Segment was RMB 5.28 billion, lower than the same period last year. Chemicals: We further optimised our feedstock mix and increased the light feedstock ratio to reduce cost. We fine tuned facilities operations and utilisation rates dynamically according to the profit margin. We adjusted product slate and intensified efforts in the synergy of R&D, production and sales. We increased the production of high-value-added products which are well received by markets. In the first quarter, ethylene production reached 2.768 million tonnes, up by 7.3% and chemical sales volume was 14.644 million tonnes, up by 3.1% over the same period last year. The operating profit of Chemicals Segment was RMB 3.07 billion, a reversal from the loss making situation in the same period last year. Summary of Principal Operating Results for the First Quarter For three-month period ended 31 March Operating data Unit Changes (%) Exploration and production Oil and gas production1 million boe ) Crude oil production million barrels ) China million barrels ) Overseas million barrels Natural gas production billion cubic feet Realized crude oil price USD/barrel ) Realized natural gas price USD/thousand cubic feet Refining4 Refinery throughput million tonnes Gasoline, diesel and kerosene production million tonnes Gasoline million tonnes Diesel million tonnes ) Kerosene million tonnes Light chemical feedstock million tonnes ) Light products yield % percentage points ) Refining yield % percentage points ) Marketing and Distribution 7 The First Quarterly Report for 2015 For three-month period ended 31 March Operating data Unit Changes (%) Total sales of refined oil products million tonnes Total domestic sales volume of refined oil products million tonnes Retail million tonnes Direct sales & Wholesale million tonnes Total number of Sinopec-branded service stations2 stations ) Company-operated stations ) Annualized average throughput per station3 tonnes/station Chemicals4 Ethylene thousand tonnes Synthetic resin thousand tonnes Synthetic rubber thousand tonnes ) Monomers and polymers for synthetic fiber thousand tonnes ) Synthetic fiber thousand tonnes ) Note: 1. Conversion: for domestic production of crude oil, 1 tonne 7.1 barrels; for overseas production of crude oil, 1 tonne7.21 barrels; for production of natural gas, 1 cubic meter 35.31 cubic feet. 2. The number of service stations in 2014 was the number as at 31 December 2014. 3. Throughput per service station data was annualized. 4. Including 100% production of joint ventures. Capital expenditure: The Company's capital expenditures were RMB 7.116 billion in the first quarter. Capital expenditure for Exploration and Production segment was RMB 2.995 billion, mainly for development in Shengli oilfield, Tahe oilfield, Yuanba gas field and Fuling shale gas project as well as construction of Shandong LNG project, Guangxi LNG project, gas pipelines and overseas development projects. Capital expenditure for Refining segment was RMB 1.061 billion, mainly for refined oil products quality upgrading projects. Capital expenditure for Chemicals segment was RMB 1.299 billion, mainly for feedstock mix optimisation and environmental protection projects. Capital expenditure for Marketing and Distribution segment was RMB 1.580 billion, mainly for revamping service (gas) stations and for construction of refined oil products pipelines and depots, as well as hazards rectification and vapor recovery projects. Capital expenditure for Corporate and Others was RMB 181 million, mainly for R&D facilities and IT projects. 8 The First Quarterly Report for 2015 3 Significant events Significant changes in major items contained in the consolidated financial statements prepared in accordance with the PRC Accounting Standards for Business Enterprises ("ASBE") and the reasons for such changes. Increase/(decrease) 31 March 2015 31 December 2014 Amount Percentage Items of Consolidated Balance Sheet RMB million RMB million RMB million (%) Major reasons for changes Cash at bank and on hand Mainly due to the cash received from minority shareholders' capital contributions to Marketing Company Accounts receivable ) ) Mainly due to the decline of the international crude oil prices and decrease of unsettled volume of crude oil in the first quarter Accounts payable ) ) Mainly due to the decrease of unsettled payment of crude oil and refined oil products Other payables ) ) Mainly due to the decrease of unclosed or unsettled payment of derivatives, constructions and equipments Capital reserve Mainly due to the conversion of A share convertible bonds of the Company and the cash received from minority shareholders' capital contributions to Marketing Company Specific reserve Mainly due to the impact of safety production fund Other comprehensive income ) ) ) Mainly due to the impact of cash flow hedges Minority interests Mainly due to the cash received from minority shareholders' capital contributions to Marketing Company Increase/(decrease) For three-month period ended 31 March 2015 For three-month period ended 31March 2014 Amount Percentage Items of consolidated income statement RMB million RMB million RMB million (%) Major reasons for changes Financial expenses ) ) Mainly due to the decrease of foreign exchange loss resulting from the fluctuation of RMB exchange rate in the first quarter over the same period last year Loss from changes in fair value ) ) Mainly due to fair value changes of derivatives embedded in A share convertible bonds of the Company Non-operating income ) Mainly due to the consumption tax rebate from outsourced naphtha for continuous production 9 The First Quarterly Report for 2015 Increase/(decrease) For three-month period ended 31 March 2015 For three-month period ended 31March 2014 Amount Percentage Items of consolidated income statement RMB million RMB million RMB million (%) Major reasons for changes Net cash flow from operating activities ) ) Mainly due to the decrease of profit over the same period last year Net cash flow from financing activities Mainly due to the cash received from minority shareholders' capital contributions to Marketing Company Analysis of the significant event progress, influence and resolution. Restructuring of Marketing Company On 12 September 2014, Sinopec Marketing Co., Ltd. (hereinafter refer to as "Marketing Company"), a subsidiary of Sinopec Corp., has entered into the "Capital injection agreement relating to Sinopec Marketing Co., Ltd." with 25 domestic and foreign investors. As of 6 March 2015, the above-mentioned 25 investors had made an aggregate capital contribution of RMB 105.044 billion (including amounts in U.S. dollar equivalent) to Marketing Company and subscribed for a 29.5849% interest in Marketing Company. On 31 March 2015, Marketing Company has obtained the business license approved by Beijing Municipal Administration of Industry and Commerce. For more details, please refer to the announcements published in the China Securities Journal, the Shanghai Securities News and the Securities Times by Sinopec Corp. on 15 September 2014, 6 January 2015, 7 March 2015 and 2 April 2015. Status of fulfilment of commitments undertaken by the Company, shareholder and actual controller. Background Type of Undertaking Party Contents Term for performance Whether bears deadline or not Whether strictly performed or not Undertakings related to Initial Public Offerings (IPOs) Initial Public Offering (IPO) China Petrochemical Corporation 1 Compliance with the connected transaction agreements; 2 Solving the issues regarding the legality of land-use rights certificates and property ownership rights certificates within a specified period of time; 3 Implementation of the Reorganization Agreement (please refer to the definition of "Reorganization Agreement" in the H share prospectus of Sinopec Corp.); 4 Granting licenses for intellectual property rights; 5 Avoiding competition within the same industry; and 6 Abandonment of business competition and conflicts of interest with Sinopec Corp. From June 22, 2001 No Yes Other undertakings Other China Petrochemical Corporation Given that the majority of China Petrochemical Corporation's refining business had been injected into Sinopec Corp., China Petrochemical Corporation made a commitment to dispose of its Within five years, commencing October 27, 2010 Yes Yes 10 The First Quarterly Report for 2015 Background Type of Undertaking Party Contents Term for performance Whether bears deadline or not Whether strictly performed or not minor remaining refining business within five years to eliminate competition with Sinopec Corp. Other undertakings Other China Petrochemical Corporation China Petrochemical Corporation would dispose of its minor remaining chemicals business within five years in order to avoid competition with Sinopec Corp. in the chemicals business. Within five years, commencing March 15, 2012 Yes Yes Other undertakings Other China Petrochemical Corporation Given that China Petrochemical Corporation engages in the same or similar businesses as Sinopec Corp. with regard to the exploration and production of overseas petroleum and natural gas, China Petrochemical Corporation hereby grants a 10-year option to Sinopec Corp. with the following provisions: (i) after a thorough analysis from political, economic and other perspectives, Sinopec Corp. is entitled to require China Petrochemical Corporation to sell its overseas oil and gas assets owned as of the date of the undertaking and still in its possession upon Sinopec Corp.'s exercise of the option to Sinopec Corp.; (ii) in relation to the overseas oil and gas assets acquired by China Petrochemical Corporation after the issuance of the undertaking, within 10 years of the completion of such acquisition, after a thorough analysis from political, economic and other perspectives, Sinopec Corp. is entitled to require China Petrochemical Corporation to sell these assets to Sinopec Corp China Petrochemical Corporation undertakes to transfer the assets as required by Sinopec Corp. under aforesaid items (i) and (ii) to Sinopec Corp., provided that the exercise of such option complies with applicable laws and regulations, contractual obligations and other procedural requirements. 10 years after April 29, 2014 or the date when Sinopec Group acquires the assets Yes Yes As of the end of the reporting period, Sinopec Corp. had no undertakings in respect of profits, asset injections or asset restructuring that had not been fulfilled, nor did Sinopec Corp. make any profit forecast in relation to any asset or project. This quarterly results announcement is published in both Chinese and English languages. In the event of any inconsistency between the two versions, the Chinese version shall prevail. By Order of the Board Chairman Fu Chengyu 29 April 2015 11 The First Quarterly Report for 2015 4. Appendix Quarterly financial statements prepared under China Accounting Standards for Business Enterprises Consolidated Balance Sheet Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items At 31 March 2015 At 31 December 2014 Current assets: Cash at bank and on hand Bills receivable Accounts receivable Prepayments Other receivables Inventories Other current assets Total current assets Non-current assets: Available-for-sale financial assets Long-term equity investments Fixed assets Construction in progress Intangible assets Goodwill Long-term deferred expenses Deferred tax assets Other non-current assets Total non-current assets Total assets Current liabilities: Short-term loans Bills payable Accounts payable Advances from customers Employee benefits payable Taxes payable Other payables 12 The First Quarterly Report for 2015 Non-current liabilities due within one year Total current liabilities Non-current liabilities: Long-term loans Debentures payable Provisions Deferred tax liabilities Other non-current liabilities Total non-current liabilities Total liabilities Shareholders' equity: Share capital Capital reserve Other comprehensive income ) ) Specific reserve Surplus reserves Retained earnings Total equity attributable to shareholders of the Company Minority interests Total shareholders' equity Total liabilities and shareholders' equity Fu Chengyu Li Chunguang Wang Xinhua Wang Dehua Chairman (Legal representative) President Chief Financial Officer Head of accounting department 13 The First Quarterly Report for 2015 Balance Sheet Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items At 31 March 2015 At 31 December 2014 Current assets: Cash at bank and on hand Bills receivable Accounts receivable Prepayments Other receivables Inventories Other current assets Total current assets Non-current assets: Available-for-sale financial assets 70 91 Long-term equity investments Fixed assets Construction in progress Intangible assets Long-term deferred expenses Deferred tax assets 0 Other non-current assets Total non-current assets Total assets Current liabilities: Short-term loans Bills payable Accounts payable Advances from customers Employee benefits payable Taxes payable Other payables Non-current liabilities due within one year Total current liabilities Non-current liabilities: Long-term loans 14 The First Quarterly Report for 2015 Debentures payable Provisions Deferred tax liabilities 0 Other non-current liabilities Total non-current liabilities Total liabilities Shareholders' equity: Share capital Capital reserve Other comprehensive income ) ) Specific reserve Surplus reserves Retained earnings Total shareholders' equity Total liabilities and shareholders' equity Fu Chengyu Li Chunguang Wang Xinhua Wang Dehua Chairman (Legal representative) President Chief Financial Officer Head of accounting department 15 The First Quarterly Report for 2015 Consolidated Income Statement Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Three-month periods ended 31 March Items I.Total operating income II.Total operating costs Including: Operating costs Sales taxes and surcharges Selling and distribution expenses General and administrative expenses Financial expenses Exploration expenses, including dry holes Impairment losses ) ) Add: Loss from changes in fair value ) ) Investment income III.Operating profit Add: Non-operating income Less: Non-operating expenses IV.Profit before taxation Less: Income tax expense V.Net profit Attributable to: Equity shareholders of the Company Minority interests VI.Other comprehensive income ) Items that may be reclassified subsequently to profit or loss (after tax and reclassification adjustments): Cash flow hedges ) Share of other comprehensive loss of associates and jointly controlled entities ) ) Foreign currency translation differences VII.Total comprehensive income Attributable to: Equity shareholders of the Company 16 The First Quarterly Report for 2015 Minority interests ) VIII.Earnings per share: (i) Basic earnings per share (RMB Yuan) (ii)Diluted earnings per share (RMB Yuan) Fu Chengyu Li Chunguang Wang Xinhua Wang Dehua Chairman (Legal representative) President Chief Financial Officer Head of accounting department 17 The First Quarterly Report for 2015 Income Statement Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Three-month periods ended 31 March Items I.Operating income Less: Operating costs Sales taxes and surcharges Selling and distribution expenses General and administrative expenses Financial expenses Exploration expenses, including dry holes Impairment losses (3 ) Add: Loss from changes in fair value ) ) Investment income II.Operating profit ) Add: Non-operating income Less: Non-operating expenses III.Profit before taxation ) Less: Income tax expense ) IV.Net profit ) V.Other comprehensive income ) ) Items that may be reclassified subsequently to profit or loss (after tax and reclassification adjustments): Cash flow hedges ) 0 Share of other comprehensive loss of associates and jointly controlled entities ) ) VI.Total comprehensive income ) Fu Chengyu Li Chunguang Wang Xinhua Wang Dehua Chairman (Legal representative) President Chief Financial Officer Head of accounting department 18 The First Quarterly Report for 2015 Consolidated Cash Flow Statement Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Three-month periods ended 31 March Items I.Cash flows from operating activities: Cash received from sale of goods and rendering of services Refund of taxes and levies Other cash received relating to operating activities Sub-total of cash inflows Cash paid for goods and services ) ) Cash paid to and for employees ) ) Payments of taxes and levies ) ) Other cash paid relating to operating activities ) ) Sub-total of cash outflows ) ) Net cash flow from operating activities II.Cash flows from investing activities: Cash received from disposal of investments Cash received from returns on investments Net cash received from disposal of fixed assets, intangible assets and other long-term assets 57 Other cash received relating to investing activities Sub-total of cash inflows Cash paid for acquisition of fixed assets, intangible assets and other long-term assets ) ) Cash paid for acquisition of investments ) ) Other cash paid relating to investing activities ) ) Sub-total of cash outflows ) ) Net cash flow from investing activities ) ) III.Cash flows from financing activities: 19 The First Quarterly Report for 2015 Cash received from capital contributions Including: Cash received from minority shareholders' capital contributions to subsidiaries Cash received from borrowings Sub-total of cash inflows Cash repayments of borrowings ) ) Cash paid for dividends, profits distribution or interest ) ) Including: Subsidiaries' cash payments for distribution of dividends or profits to minority shareholders ) ) Sub-total of cash outflows ) ) Net cash flow from financing activities IV.Effects of changes in foreign exchange rate ) 32 V.Net increase in cash and cash equivalents Add:Cash and cash equivalents at 1 January VI.Cash and cash equivalents at 31 March Fu Chengyu Li Chunguang Wang Xinhua Wang Dehua Chairman (Legal representative) President Chief Financial Officer Head of accounting department 20 The First Quarterly Report for 2015 Cash Flow Statement Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Three-month periods ended 31 March Items I.Cash flows from operating activities: Cash received from sale of goods and rendering of services Refund of taxes and levies 88 Other cash received relating to operating activities Sub-total of cash inflows Cash paid for goods and services ) ) Cash paid to and for employees ) ) Payments of taxes and levies ) ) Other cash paid relating to operating activities ) ) Sub-total of cash outflows ) ) Net cash flow from operating activities II.Cash flows from investing activities: Cash received from disposal of investments Cash received from returns on investments Net cash received from disposal of fixed assets, intangible assets and other long-term assets Other cash received relating to investing activities 23 Sub-total of cash inflows Cash paid for acquisition of fixed assets, intangible assets and other long-term assets ) ) Cash paid for acquisition of investments ) ) Sub-total of cash outflows ) ) Net cash flow from investing activities ) III.Cash flows from financing activities: Cash received from borrowings Sub-total of cash inflows Cash repayments of borrowings ) ) Cash paid for dividends, profits distribution or interest ) ) Sub-total of cash outflows ) ) Net cash flow from financing activities ) IV.Net increase in cash and cash equivalents 21 The First Quarterly Report for 2015 Add: Cash and cash equivalents at 1 January V.Cash and cash equivalents at 31 March Fu Chengyu Li Chunguang Wang Xinhua Wang Dehua Chairman (Legal representative) President Chief Financial Officer Head of accounting department 22 The First Quarterly Report for 2015 Segment Reporting Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Three-month periods ended 31 March Items Income from principal operations Exploration and production External sales Inter-segment sales Subtotal Refining External sales Inter-segment sales Subtotal Marketing and distribution External sales Inter-segment sales Subtotal Chemicals External sales Inter-segment sales Subtotal Corporate and others External sales Inter-segment sales Subtotal Elimination of inter-segment sales ) ) Consolidated income from principal operations Income from other operations Exploration and production Refining Marketing and distribution Chemicals Corporate and others Consolidated income from other operations Consolidated operating income Operating profit/(loss) 23 The First Quarterly Report for 2015 By segment Exploration and production ) Refining ) Marketing and distribution Chemicals ) Corporate and others ) Elimination Total segment operating profit Investment income/(loss) Exploration and production ) Refining 33 ) Marketing and distribution Chemicals ) Corporate and others Total segment investment income Financial expenses ) ) Loss from changes in fair value ) ) Operating profit Add: Non-operating income Less: Non-operating expenses Profit before taxation 24 The First Quarterly Report for 2015 Quarterly financial statements prepared under International Financial Reporting Standards Consolidated Income Statement Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Three-month periods ended 31 March Items Turnover and other operating revenues Turnover Other operating revenues Subtotal Operating expenses Purchased crude oil, products and operating supplies and expenses ) ) Selling, general and administrative expenses ) ) Depreciation, depletion and amortization ) ) Exploration expenses, including dry holes ) ) Personnel expenses ) ) Taxes other than income tax ) ) Other operating income, net 76 Total operating expenses ) ) Operating profit Finance costs Interest expense ) ) Interest income Loss on embedded derivative component of the convertible bonds ) ) Foreign currency exchange loss, net ) ) Net finance costs ) ) Investment income 12 49 Share of profits less losses from associates and joint ventures Profit before taxation Tax expense ) ) Profit for the period Attributable to: Owners of the Company 25 The First Quarterly Report for 2015 Non-controlling interests Profit for the period Earnings per share Basic earnings per share (RMB Yuan) Diluted earnings per share (RMB Yuan) Other comprehensive income ) Items that may be reclassified subsequently to profit or loss (after tax and reclassification adjustments): Cash flow hedges ) Share of other comprehensive loss of associates and joint ventures ) ) Foreign currency translation differences Total comprehensive income Attributable to: Owners of the Company Non-controlling interests 1 26 The First Quarterly Report for 2015 Consolidated Balance Sheet Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Items At 31 March At 31 December Non-current assets: Property, plant and equipment, net Construction in progress Goodwill Interest in associates Interest in joint ventures Available-for-sale financial assets Deferred tax assets Lease prepayments Long-term prepayments and other assets Total non-current assets Current assets: Cash and cash equivalents Time deposits with financial institutions Trade accounts receivable Bills receivable Inventories Prepaid expenses and other current assets Total current assets Current liabilities: Short-term debts Loans from Sinopec Group Company and fellow subsidiaries Trade accounts payable Bills payable Accrued expenses and other payables Income tax payable Total current liabilities Net current liabilities ) ) Total assets less current liabilities Non-current liabilities: Long-term debts 27 The First Quarterly Report for 2015 Loans from Sinopec Group Company and fellow subsidiaries Deferred tax liabilities Provisions Other long-term liabilities Total non-current liabilities Total net assets Equity: Share capital Reserves Total equity attributable to owners of the Company Non-controlling interests Total equity 28 The First Quarterly Report for 2015 Consolidated Statement of Cash Flows Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Three-month periods ended 31 March Items Net cash generated from operating activities(a) Investing activities Capital expenditure ) ) Exploratory wells expenditure ) ) Purchase of investments, investments in associates and investments in joint ventures ) ) Proceeds from disposal of investments and investments in associates, net 41 Proceeds from disposal of property, plant, equipment and other non-current assets 57 Increase in time deposits with maturities over three months ) ) Interest received Investment and dividend income received Net cash used in investing activities ) ) Financing activities Proceeds from bank and other loans Repayments of bank and other loans ) ) Distributions by subsidiaries to non-controlling interests ) ) Contributions to subsidiaries from non-controlling interests Interest paid ) ) Net cash generated from financing activities Net increase in cash and cash equivalents Cash and cash equivalents at 1 January Effect of foreign currency exchange rate changes ) 32 Cash and cash equivalents at 31 March 29 The First Quarterly Report for 2015 Note to consolidated statement of Cash Flows (a) Reconciliation of profit before taxation to net cash generated from operating activities Three-month periods ended 31 March Items Operating activities Profit before taxation Adjustments for: Depreciation, depletion and amortisation Dry hole costs written off Share of profits less losses from associates and joint ventures ) ) Investment income ) ) Interest income ) ) Interest expense Loss on foreign currency exchange rate changes and derivative financial instruments Loss on disposal of property, plant, equipment and other non-current assets, net 23 48 Reversals of impairment losses on assets ) ) Loss on embedded derivative component of the convertible bonds Operating profit before change of operating capital Accounts receivable and other current assets ) Decrease/(increase) of inventories ) Accounts payable and other current liabilities ) ) Subtotal Income tax paid ) ) Net cash generated from operating activities 30 The First Quarterly Report for 2015 Segment Reporting Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Information of the Group's reportable segments is as follows: Three-month periods ended 31 March Items Turnover Exploration and production External sales Inter-segment sales Subtotal Refining External sales Inter-segment sales Subtotal Marketing and distribution External sales Inter-segment sales Subtotal Chemicals External sales Inter-segment sales Subtotal Corporate and others External sales Inter-segment sales Subtotal Elimination of inter-segment sales ) ) Turnover Other operating revenues Exploration and production Refining Marketing and distribution Chemicals Corporate and others Other operating revenues Turnover and other operating revenues 31 The First Quarterly Report for 2015 Result Operating profit/(loss) By segment Exploration and production ) Refining ) Marketing and distribution Chemicals ) Corporate and others 21 Elimination Total segment operating profit Share of profits / (losses) from associates and joint ventures Exploration and production ) Refining 33 ) Marketing and distribution Chemicals ) Corporate and others Aggregate share of profits from associates and joint ventures Investment income Exploration and production (3 ) 0 Refining 0 1 Marketing and distribution 12 47 Chemicals 0 0 Corporate and others 3 1 Aggregate investment income 12 49 Net finance costs ) ) Profit before taxation 32 The First Quarterly Report for 2015 Differences between Consolidated Financial Statements prepared in accordance with the accounting policies complying with ASBE and IFRS (unaudited) Other than the differences in the classifications of certain financial statements captions and the accounting for the items described below, there are no material differences between the Group's consolidated financial statements prepared in accordance with accounting policies complying with ASBE and IFRS. The reconciliation presented below is included as supplemental information, is not required as part of the basic financial statements and does not include differences related to classification, presentation or disclosures. Such information has not been subject to independent audit or review. The major differences are: (i)Government Grants Under ASBE, grants from the government are credited to capital reserve if required by relevant governmental regulations. Under IFRS, government grants relating to the purchase of fixed assets are recognized as deferred income and are transferred to the income statement over the useful life of these assets. (ii)Safety Production Fund Under ASBE, safety production fund should be recognized in profit or loss with a corresponding increase in reserve according to PRC regulations. Such reserve is reduced for expenses incurred for safety production purposes or, when safety production related fixed assets are purchased, is reduced by the purchased cost with a corresponding increase in the accumulated depreciation. Such fixed assets are not depreciated thereafter. Under IFRS, payments are expensed as incurred, or capitalised as fixed assets and depreciated according to applicable depreciation methods. Effects of major differences between the net profit under ASBE and the profit for the period under IFRS are analysed as follows: Prepared by: China Petroleum & Chemical Corporation Units: millionCurrency: RMBType: unaudited Three-month periods ended 31 March Net profit under ASBE Adjustments: Government grants (i) 27 26 Safety production fund (ii) Profit for the period under IFRS 33 The First Quarterly Report for 2015 Effects of major differences between the shareholders' equity under ASBE and the total equity under IFRS are analysed as follows: At 31 March 2015 At 31 December 2014 Shareholders' equity under ASBE Adjustments: Government grants(i) ) ) Safety production fund (ii) 0 0 Total equity under IFRS 34 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China Petroleum & Chemical Corporation By: /s/ Huang Wensheng Name: Huang Wensheng Title: Secretary to the Board of Directors Date: April 30, 2015
